

113 SRES 298 ATS: To authorize testimony, documents, and representation in United States v. Allen.
U.S. Senate
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 298IN THE SENATE OF THE UNITED STATESNovember 18, 2013Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize testimony, documents, and representation in United States v. Allen.Whereas, in the case of United States v. Allen, Crim. No. 12–112, pending in the United States District Court for the Middle District of Florida, the prosecution has requested the production of documents and testimony from current and former employees of the offices of Senators Bill Nelson and Marco Rubio;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current and former employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; andWhereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be itThat Peter Mitchell and Grace Pettus, a current and a former employee, respectively, of the Office of Senator Bill Nelson, and Adele Griffin and Ashley Cook, current employees of the Office of Senator Marco Rubio, and any other current or former employee from either office from whom relevant evidence may be sought, are authorized to produce documents and provide testimony in the case of United States v. Allen, except concerning matters for which a privilege should be asserted.2.The Senate Legal Counsel is authorized to represent current and former employees of the offices of Senators Nelson and Rubio in connection with the production of evidence authorized in section one of this resolution.